Citation Nr: 1810460	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for seizure disorder.

2.  Entitlement to service connection for seizure disorder. 

3.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD) prior to October 22, 2009, and 60 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an earlier effective date for permanent incapacity for self-support of the Veteran's daughter, K. A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2017, the Veteran testified at a VA hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The issues of entitlement to an increased rating for CAD, and a TDIU, as well as eentitlement to an earlier effective date for permanent incapacity for self-support of the Veteran's daughter, K. A., are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was originally denied in an unappealed July 1990 rating decision.  

2.  In rating decisions issued in July 1997 and December 2009, the RO declined to reopen the claim on the basis that new and material evidence was not submitted.

3.  Evidence received since the last final rating decision in December 2009 is new and relates to unestablished facts necessary to substantiate the claim.

3.  A seizure disorder became manifest to a compensable degree within one year following the Veteran's separation from service in November 1971.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a seizure disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a seizure disorder have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a seizure disorder was originally denied in a July 1990 rating decision on the basis that there was no objective showing of seizure disorder in service or within the one year presumptive period.  The Veteran did not initiate an appeal of this decision and new and material evidence was not received within a year of notice of the rating determination.  The determination became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

Subsequent requests were received to reopen this claim.  In rating decisions issued in July 1997 and December 2009, the RO declined to reopen the claim on the basis that new and material evidence was not submitted.  The Veteran did not initiate an appeal of those decisions and no new and material evidence was received within a year.  Those determinations became final based on the evidence then of record.  Id.

The Veteran sought to reopen this claim in May 2011.  Evidence associated with the file since the December 2009 determination includes, but is not limited to, VA treatment records and the Veteran's hearing testimony.  When considered with previous evidence of record, the new evidence raises a reasonable possibility of substantiating the claim.  Therefore, it is material.  For these reasons, reopening of the previously denied claim of service connection for seizure disorder is warranted.  Having reopened the claim, the Board will proceed to address the underlying merits of the claim.  The Veteran is not prejudiced by this action as the Board is granting service connection.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).


Service connection

The Veteran asserts his seizure disorder had onset in service and may also be related to heat exhaustion and/or Agent Orange exposure in Vietnam. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is currently diagnosed grand mal seizure disorder.  This falls under an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a seizure disorder (as an organic disease of the nervous system), become manifest to a compensable degree within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Notably, a compensable rating for seizure disorder required a confirmed diagnosis with a history of seizures.  38 C.F.R. § 4.124a (2017). 

Finally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6) (2017).  The Veteran had qualifying service in Vietnam; herbicide agent exposure is presumed.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  However, grand mal seizure is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2017).   

Service treatment records are silent for complaints or diagnoses of seizures, including during the entrance and separation examinations.  

Post-service records reflect that the Veteran reported seizures in service with loss of consciousness and continuity thereafter.  See March 1979 VA 21-4138; February 1989 VA treatment record.  Medical records from the Flagstaff Community Hospital dated in June 1978 show the Veteran was taking Dilantin for seizures.  The record indicates that Dr. M. was treating him for this condition.  The clinical impression was seizures.  Another April 1979 VA treatment record shows a diagnosis of seizure disorder of undetermined etiology.  The Veteran was noted as having an approximately 10 year history of grand mal seizures with seizures beginning in Vietnam.  

In a February 1989 letter the Veteran's private physician, Dr. M., reported that he treated the Veteran in 1971 and 1972 for several grand mal type seizures with Dilantin.  Dr. M. reported that the medical recods from that time period have since been destroyed.  More recent medical records show that the Veteran continues to receive treatment for a grand mal seizure disorder and such treatment includes use of Dilantin.  See May 2014 VA treatment record and Social Security Administration records.  

The evidence of record also includes an April 2009 statement from the Veteran's sister who noted that the Veteran started having seizures one month after release from service.  The Veteran's wife has also reported that the Veteran has been having seizures for as long as she has known him.  See Statement from June 2011.  At the Veteran's hearing before the undersigned, he testified that he first experienced a seizure/black out in service and seizures have been recurrent since.  He reported that he has been on Dilantin since first being treated by Dr. M. shortly after service.  

After review of the evidence, the Board finds service connection is warranted.  The Veteran and his family members have competently and credibly reported seizure symptoms in service with continuity thereafter.  A lay person is competent to recount what is personally experienced or witnessed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board is cognizant that determining whether the Veteran's symptoms were a manifestation of a seizure disorder is beyond the capabilities of a lay person and requires medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jones v. West, 12 Vet. App. 460 (1999).  However, the evidence of record includes a competent and credible statement by Dr. M. that he treated the Veteran for grand mal seizures within one year of separation from service.  As a medical doctor Dr. M. has the appropriate training, expertise and knowledge to evaluate and diagnoses with the Veteran's symptoms.  Further, the other medical records are consistent with the Veteran's testimony of seizure symptomatology within a year of service discharge and continuity thereafter.

In addition, the evidence from Dr. M. supports a findings that symptoms of a grand mal seizure disorder manifested to a compensable degree within one year of the Veteran's separation from active duty service.  38 C.F.R. § 3.307, 3.309.

Resolving all doubt in the Veteran's favor, service connection for a grand mal seizure disorder is warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).    


	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen the claim for service connection for a seizure disorder is granted.

Service connection for a seizure disorder is granted.


REMAND

The Veteran seeks a higher rating for his service-connected CAD.  At the May 2017 hearing, the Veteran testified that this disability had worsened in severity since the last VA examination in February 2014 as he has had two new blockages and is easily fatigued.  A new examination is warranted where the evidence indicates that there has been a material change in a disability.  38 C.F.R. § 3.327 (a) (2017); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran also testified that his heart condition is a factor in his inability to obtain and maintain gainful employment.  See also April 2011 VA examination.  As the claim for an increased rating for CAD is remanded for further development, the Board will defer adjudication of the intertwined issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the issue of an entitlement to an earlier effective date for permanent incapacity for self-support of the Veteran's daughter, K. A., the Board notes that this benefit was granted in a February 2014 rating decision, and made effective May 13, 2001.  On July 25 2014, by way of a VA Form 9, the Veteran expressed disagreement with respect to the effective date assigned.  The Board finds that the VA Form 9 constituted a timely notice of disagreement (NOD) to the February 2014 rating determination.  The RO has not issued a statement of the case (SOC).  Therefore, this issue is remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC on the issue of entitlement to an earlier effective date for permanent incapacity for self-support of the Veteran's daughter, K. A.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of the determination.    

2.  Contact the Veteran and request that he identify any private doctor who has treated his CAD.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request any non-duplicative records.  

Also, obtain complete VA treatment records since February 2014.  

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

3.  Schedule the Veteran for an examination to ascertain the current severity of his service-connected CAD.  The claims file should be reviewed by the examiner.  All indicated tests should be done and findings reported in detail. 

The examination report should indicate the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope.  In assessing the METs level, the examiner must conduct exercise testing unless it is contraindicated by the Veteran's heart condition.  If the examiner determines that exercise testing is contraindicated, he or she should provide an explanation why this is so, and must give an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner is also asked to provide commentary on the impact of CAD on the Veteran's ability to function in an occupational environment.

A rationale for all opinions must be provided.  If the opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


